60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Stanley Lee VANCE, a/k/a Stanley Lee Wheeler, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-56418.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Stanley Lee Vance, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm.


3
Vance contends that he was improperly sentenced as an armed career criminal pursuant to 18 U.S.C. Sec. 924(e).  The district court properly declined to consider the merits of this argument.  We rejected this contention in Vance's direct appeal.  See United States v. Vance, No. 91-50565 (unpublished disposition) (9th Cir.  April 28, 1992).  A contention previously rejected on direct appeal cannot be the basis of a Sec. 2255 motion absent an intervening change in the law or manifest injustice, neither of which are present here.  See Walter v. United States, 969 F.2d 814, 816-17 (9th Cir. 1992); United States v. Redd, 759 F.2d 699, 701 (9th Cir. 1985).


4
Vance also contends that his guilty plea was not knowing and intelligent due to his counsel's incompetence in failing to inform him that he could be sentenced as an armed career criminal.  We disagree.  The plea hearing transcript establishes that both Vance's counsel and the court advised him that he could be sentenced as an armed career criminal (Transcript of 4/24/94 at pp. 6-11).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3